            Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 1 of 7



 1   John J. Edmonds (State Bar No. 274200)
        jedmonds@ip-lit.com
 2   EDMONDS & SCHLATHER, PLLC
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, California 90071
     Telephone: (213) 973-7846
 4   Facsimile: (213) 835-6996
 5   Attorneys for Plaintiff,
     CELLSPIN SOFT INC.
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                    OAKLAND DIVISION
 9   CELLSPIN SOFT, INC.,
10                     Plaintiff,              Case No. 4:17-cv-05928-YGR
11   v.                                        STIPULATION FOR STAY PENDING
                                               U.S. SUPREME COURT REVIEW
12   FITBIT, INC.,
                                               Judge: Hon. Yvonne G. Rogers
13                     Defendant.
14   v.
15   MOOV INC.,                                Case No. 4:17-cv-05929-YGR
                                               (RELATED CASE)
16                     Defendant.
17   v.
18   ADIDAS AMERICA, INC.,                     Case No. 4:17-cv-05930-YGR
                                               (RELATED CASE)
19                     Defendant.
20   v.
21   NIKE, INC.,                               Case No. 4:17-cv-05931-YGR
                                               (RELATED CASE)
22                     Defendant.
23   v.
24   UNDER ARMOUR, INC.,                       Case No. 4:17-cv-05932-YGR
                                               (RELATED CASE)
25                     Defendant.
26

27

28



                                                                              Page 1|4
             Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 2 of 7



 1   v.
 2   FOSSIL GROUP, INC. ET AL.,                    Case No. 4:17-cv-05933-YGR
                                                   (RELATED CASE)
 3                     Defendants.
 4   v.
 5   GARMIN INTERNATIONAL, INC. ET
     AL.,                                          Case No. 4:17-cv-05934-YGR
 6                                                 (RELATED CASE)
                       Defendants.
 7
     v.
 8
     NIKON AMERICAS, INC. ET AL.,                  Case No. 4:17-cv-05936-YGR
 9                                                 (RELATED CASE)
                       Defendants.
10
     v.
11
     CANON U.S.A., INC.,                           Case No. 4:17-cv-05938-YGR
12                                                 (RELATED CASE)
                       Defendant.
13
     v.
14
     GOPRO, INC.,                                  Case No. 4:17-cv-05939-YGR
15                                                 (RELATED CASE)
                       Defendant.
16
     v.
17
     PANASONIC CORPORATION OF                      Case No. 4:17-cv-05941-YGR
18   NORTH AMERICA,                                (RELATED CASE)
19                     Defendant.
20   v.
21   JK IMAGING LTD.,                              Case No. 4:17-cv-06881-YGR
                                                   (RELATED CASE)
22                     Defendant.
23

24         Plaintiff, Cellspin Soft, Inc. (“Cellspin” or “Plaintiff”), and the above-named
25   Defendants, Fitbit, Moov, adidas, Nike, Under Armour, Fossil, Misfit, Garmin, Nikon, Canon,
26   GoPro, Panasonic, and JK Imaging (collectively “Defendants”), in the above-styled related
27   cases, by and through their respective counsel of record, hereby respectfully stipulate and
28   propose as follows:


                                                                                    Page 2|4
              Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 3 of 7



 1         WHEREAS on April 3, 2018, this Court ruled all Asserted Claims to be patent
 2   ineligible. Cellspin Soft, Inc. v. Fitbit, Inc.,316 F. Supp. 3d 1138 (N.D. Cal. 2018).
 3         WHEREAS on June 25, 2019, the Federal Circuit affirmed this Court's ruling at Alice
 4   step one but vacated and remanded for further proceedings at Alice step two. Cellspin Soft,
 5   Inc. v. Fitbit, Inc., 927 F.3d 1306 (Fed. Cir. 2019).
 6         WHEREAS, on September 23, 2019, Garmin, Canon, Fitbit, Fossil, GoPro, JK Imaging,
 7   Misfit, Moov, Nike and Panasonic filed a petition for certiorari with the United States Supreme
 8   Court, asking “Whether patent eligibility is a question of law for the court that can be resolved
 9   on a motion to dismiss, notwithstanding allegations in a complaint that the asserted claims are
10   inventive.” (Cert Petition Attached as Exhibit A.)
11         WHEREAS, although Cellspin believes that the probability of SCOTUS granting
12   certiorari is low and it denies that the Federal Circuit’s decision will be overturned by
13   Defendants’ petition, Cellspin is willing to join in seeking a stay until the petition is resolved,
14   either by a denial of certiorari or a final disposition by SCOTUS following a grant of certiorari.
15         AS SUCH, the Parties join in asking this Court to stay this matter until resolution of
16   Defendants’ certiorari petition, either by a denial of certiorari or a final disposition by
17   SCOTUS following a grant of certiorari.
18

19     Dated: September 27, 2019                  /s/ John J. Edmonds
                                                  Counsel for Plaintiff,
20                                                Cellspin Soft, Inc.
21     Dated: September 27, 2019                  /s/ Shane Brun
                                                  Counsel for Defendant,
22                                                Fitbit, Inc.
23     Dated: September 27, 2019                  /s/ Shane Brun
24
                                                  Counsel for Defendant,
                                                  Moov Inc.
25     Dated: September 27, 2019                  /s/ Matias Ferrario
26
                                                  Counsel for Defendant,
                                                  adidas America, Inc.
27     Dated: September 27, 2019                  /s/ Amy Walters
28                                                Counsel for Defendant,
                                                  Nike, Inc.


                                                                                           Page 3|4
           Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 4 of 7



 1

 2   Dated: September 27, 2019           /s/ George D. Moustakas
                                         Counsel for Defendant,
 3                                       Under Armour, Inc.
 4   Dated: September 27, 2019           /s/ Dalia B. Kothari
                                         Counsel for Defendants,
 5                                       Fossil Group, Inc. and Misfit, Inc.
 6   Dated: September 27, 2019           /s/ Jacob A. Schroeder
                                         Counsel for Defendants,
 7                                       Nikon Americas, Inc. and Nikon, Inc.
 8   Dated: September 27, 2019           /s/ Jeffrey Ung
                                         Counsel for Defendant,
 9                                       Canon U.S.A., Inc.
10   Dated: September 27, 2019           /s/ Karineh Khachatourian
                                         Counsel for Defendant,
11                                       GoPro Inc.
12   Dated: September 27, 2019           /s/ Jason Yu
                                         Counsel for Defendant,
13                                       Panasonic Corporation of North America
14   Dated: September 27, 2019           /s/ Daniel Kiang
15
                                         Counsel for Defendant,
                                         JK Imaging
16   Dated: September 27, 2019           /s/ Rachael Lamkin
17
                                         Counsel for Defendants,
                                         Garmin International, Inc. and Garmin USA, Inc.
18

19

20

21

22

23

24

25

26

27

28



                                                                                Page 4|4
            Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 5 of 7



 1

 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                 OAKLAND DIVISION
     CELLSPIN SOFT, INC.,
10
                     Plaintiff,                Case No. 4:17-cv-05928-YGR
11
     v.                                        STIPULATION FOR STAY PENDING
12                                             U.S. SUPREME COURT REVIEW
     FITBIT, INC.,
13
                     Defendant.                Judge: Hon. Yvonne G. Rogers
14
     v.
15
     MOOV INC.,                                Case No. 4:17-cv-05929-YGR
16                                             (RELATED CASE)
                     Defendant.
17
     v.
18
     ADIDAS AMERICA, INC.,                     Case No. 4:17-cv-05930-YGR
19                                             (RELATED CASE)
                     Defendant.
20
     v.
21
     NIKE, INC.,                               Case No. 4:17-cv-05931-YGR
22                                             (RELATED CASE)
                     Defendant.
23
     v.
24
     UNDER ARMOUR, INC.,                       Case No. 4:17-cv-05932-YGR
25                                             (RELATED CASE)
                     Defendant.
26

27

28



                                                                              Page 1|3
           Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 6 of 7



 1   v.
 2   FOSSIL GROUP, INC. ET AL.,               Case No. 4:17-cv-05933-YGR
                                              (RELATED CASE)
 3                  Defendants.
 4   v.
 5   GARMIN INTERNATIONAL, INC. ET
     AL.,                                     Case No. 4:17-cv-05934-YGR
 6                                            (RELATED CASE)
                    Defendants.
 7
     v.
 8
     NIKON AMERICAS, INC. ET AL.,             Case No. 4:17-cv-05936-YGR
 9                                            (RELATED CASE)
                    Defendants.
10
     v.
11
     CANON U.S.A., INC.,                      Case No. 4:17-cv-05938-YGR
12                                            (RELATED CASE)
                    Defendant.
13
     v.
14
     GOPRO, INC.,                             Case No. 4:17-cv-05939-YGR
15                                            (RELATED CASE)
                    Defendant.
16
     v.
17
     PANASONIC CORPORATION OF                 Case No. 4:17-cv-05941-YGR
18   NORTH AMERICA,                           (RELATED CASE)
19                  Defendant.
20   v.
21   JK IMAGING LTD.,                         Case No. 4:17-cv-06881-YGR
                                              (RELATED CASE)
22                  Defendant.
23

24

25

26

27

28



                                                                            Page 2|3
              Case 4:17-cv-05928-YGR Document 118 Filed 09/27/19 Page 7 of 7



 1         Having reviewed and considered the Stipulation and Proposal of Plaintiff, Cellspin Soft,
 2
     Inc. (“Cellspin”), and Defendants, Fitbit, Moov, adidas, Nike, Under Armour, Fossil, Misfit,
 3

 4   Garmin, Nikon, Canon, GoPro, Panasonic, and JK Imaging, and upon good cause shown,
 5   PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:
 6

 7

 8         Each of the above cases will be stayed until resolution of Defendants’ certiorari petition,
 9   either by a denial of certiorari or a final disposition by SCOTUS following a grant of certiorari.
10

11   IT IS SO ORDERED.
12                                        _____________________________________________
                                          THE HONORABLE YVONNE GONZALEZ ROGERS
13                                           UNITED STATES DISTRICT COURT JUDGE
14                                            DATED this ___ day of ______________, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                                          Page 3|3
